DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bollengier (US 8,413,837) in view of Brown (US 2,683,974) further in view of Smith (US 2,170,311).
Regarding claim 1, Bollengier discloses an open top container 100 consisting of a peripheral wall defining a substantially closed inner chamber, an enhancement 104 that facilitates removal of small solid items, wherein the enhancement 104 is formed with the wall at an angle (from about 30 and 150 degrees) producing a curved surface from the wall to the innermost point of the enhancement ; wherein the item stored is a condiment dip (col. 4, lines 1-4).
Bollengier fails to disclose:
a non-removable transverse partition wall comprising a first side disposed opposite a second side, 
wherein the first side of the non-removable transverse partition wall contacts the interior bottom portion of the substantially closed inner chamber such that the non- removable transverse partition wall evenly separates the substantially closed inner chamber into a first compartment and a second compartment, 
wherein the transverse partition wall forms a fluid-tight seal with the substantially closed inner chamber, 
wherein the second side of the transverse partition wall comprises a planar portion disposed perpendicular to the transverse partition wall such that a cross-section of the traverse partition wall is a T-shape configuration, 
wherein a concave portion is located at the second side of the transverse partition wall between the transverse partition wall and the planar portion, wherein an angle of the concave portion between the transverse partition wall and the planar portion is less than 90 degrees, 
wherein the planar portion extends out from the transverse partition wall between 0.25 to 2 inches on each side of the transverse partition wall, 2App. S/N: 16/278,903 
wherein a thickness of the transverse partition wall is between about 0.1 to about 1 inch, 
wherein a first item in the first compartment differs from a second item in the second compartment, 
wherein the transverse partition wall comprises a plurality of apertures that allow liquid of the condiment dip to pass through the transverse partition wall when a user grasps an item with the condiment dip and moves the condiment dip along the transverse partition wall, 
wherein the plurality of apertures are horizontal with respect to a top of the transverse partition wall, and 
wherein each aperture of the plurality of apertures comprise a diameter such that only watery remnants of the first item mixes with the second item or the watery remnants of the second item mixes with the first item.
However, Brown teaches a bowl having an enhancement 14, 24 around the periphery and along a traverse partition 13 forming a fluid-tight seal with the inner chamber and evenly separating the inner chamber into two compartments (fig. 1 and col. 2, lines 20-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the container of Bollengier, a non-removable traverse partition and a corresponding enhancement (i.e., similar to the enhancement 104 of Bollengier), as taught by Brown, for the predictable result of separating the content of the container.
 Further, Smith teaches a bowl having a partition with an aperture 10 (figs. 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the partition of the modified Bollengier, an aperture, for the predictable result of providing a flow from one compartment to the other slowly and substantially in timed relation as taught by Smith in col. 2, lines 37-42.
Regarding the planar portion extending out from the transverse partition wall between 0.25 to 2 inches on each side of the transverse partition wall, and a thickness of the transverse partition wall being between about 0.1 to about 1 inch, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding the size, the number and orientation of the apertures, it has been held that:
 where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);
mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and
rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/           Examiner, Art Unit 3735

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735